Exhibit 10.12

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
                     (the “Effective Date”), by and between Versum Materials,
Inc., a Delaware corporation (the “Company”) and                      (the
“Executive”);

WHEREAS, the Company desires to employ Executive as its                     
pursuant to the terms of this Agreement;

WHEREAS, Executive desires to be so employed.

WHEREAS, the parties hereto desire to enter into this Agreement to provide for
the employment of the Employee by the Employer and for certain other matters in
connection with such employment, all as more fully set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and covenants set forth herein,
and intending to be legally bound hereby, the parties to this Agreement hereby
agree as follows:

1.    Employment; Term. The Company agrees to employ the Executive, and the
Executive agrees to serve in the employ of the Company, in the position and with
the responsibilities, duties and authority set forth in Section 2 and on the
other terms and conditions set forth in this Agreement. The Executive’s
employment shall constitute “at will” employment. Subject to Section 7, the
Executive’s employment may be terminated at any time and for any reason. Certain
rights and obligations of the Executive and the Company shall survive the
termination of Executive’s employment, as set forth in this Agreement.

2.    Position, Duties. The Executive shall serve in the position of
                     of the Company. The Executive shall perform, faithfully and
diligently, such service and duties, and shall have such responsibilities,
appropriate to said position, as shall be assigned to him. The Executive shall
report directly to the Chief Executive Officer of the Company. The Executive
agrees to devote his entire business time, best efforts, skills and attention to
fulfilling the performance of his duties and responsibilities hereunder. The
Executive shall be based in                     , except for travel required by
Company business. Nothing set forth herein shall prohibit the Executive from
engaging in personal investing activities or, upon the prior written approval of
the Board, serving on the boards of directors of other entities whose businesses
are not competitive with the Company, provided that such activities do not
interfere in any material respect with the services to be provided by the
Executive under this Agreement.

3.    Salary. In consideration of the performance by the Executive of the
services set forth in Section 2 and his observance of the other covenants set
forth herein, the Company shall pay to the Executive, and the Executive shall
accept, a base salary at the rate of $             per annum, payable in
accordance with the standard payroll practices of the Company. The Executive’s
salary shall be reviewed at least annually for potential increase, in accordance
with the Company’s practice in the U.S.

4.    Bonus. During the employment term, the Executive will be eligible to earn
an annual bonus award (“Annual Bonus”), with a target bonus amount equal to
    % of Executive’s Base Salary (the “Target Bonus”) based upon the achievement
of performance goals



--------------------------------------------------------------------------------

established by the Board. All Annual Bonus amounts shall be determined and paid
in accordance with the terms and conditions of the Company’s annual incentive
plan or policy. In addition, the Executive will be eligible to participate in
the Company’s long-term incentive plans available to senior executives of the
Company in accordance with the terms and conditions of such plans, as in effect
from time to time.

In the event the Company is required to prepare a restatement of its financial
results for a fiscal year and the Board in good faith determines that the need
for such restatement would require reduction, cancellation, forfeiture, or
recoupment of an Annual Bonus, Executive shall, within 60 days of receiving
notice of such Board determination (which notice shall state the reasons for the
need for the restatement, identify the misconduct and include calculations of
the impact thereof), reimburse the Company, net of taxes, for all excess
remuneration (as defined below) received by Executive in connection with the
Annual Bonus received by Executive with respect to such fiscal year. For
purposes of this provision, the term “excess remuneration” means the excess of
the Annual Bonus payment made to Executive for such fiscal year over the payment
that would have been made to Executive for such fiscal year had Executive’s
payment been calculated based on the financial statements as restated, as
determined in the good faith discretion of the Board. All Annual Bonus awards
shall be subject to reduction, cancellation, forfeiture or recoupment to the
extent necessary to comply with (i) any clawback, forfeiture or other similar
policy adopted by the Board or the Compensation Committee and as in effect from
time to time; and (ii) applicable law.

5.    Expense Reimbursement. During the employment term, the Company shall
reimburse the Executive for all reasonable and necessary out-of-pocket expenses
incurred by him in connection with the performance of his duties hereunder, upon
the presentation of proper accounts therefor in accordance with the Company’s
policies (but in no event later than the last day of the calendar year next
following the calendar year in which the expenses were incurred).

6.    Benefits.

6.1    Generally. During the employment term, the Executive will be eligible to
participate in all benefit plans and programs offered by the Company from time
to time to its employees of comparable seniority, subject to the terms and
conditions of such plans and programs as in effect from time to time. Such plans
and programs currently include the following:

(i)    Health Care Benefits (medical, pharmaceutical, dental and vision),

(ii)    Short-Term and Long-Term Disability Plans,

(iii)    Life and Accident Plan,

(iv)    Health Care and Dependent Care Reimbursement Account, including Health
Savings Accounts,

(v)    Personal Excess Liability Insurance Program, if available,

(vi)    Retirement Savings Plan, and



--------------------------------------------------------------------------------

(vii)    Non-Qualified Savings Plan or Deferred Compensation Plan.

6.2    Vacation. During the employment term, the Executive shall be entitled to
up to [four (4)]1 weeks’ vacation on an annual basis, which must be used in the
year granted and not carried over from year to year. Paid holidays may be taken
in accordance with the holiday policy and schedule of the Company as from time
to time in effect.

6.3    Fringe Benefits. The Executive shall be entitled to participate in all
insurance and other fringe benefit programs of the Company to the extent and on
the same terms and conditions as are accorded to other officers and key
employees of the Company.

6.4    Equity Compensation. The Executive shall be eligible to participate in
the Versum Materials, Inc. Long-Term Incentive Plan.

6.5    Entire Compensation. The compensation and benefits provided for in this
Agreement shall constitute full payment for the services to be rendered by the
Executive to the Company hereunder.

7.    Termination of Employment.

7.1    Death. In the event of the death of the Executive, the Company shall pay
to the estate or other legal representative of the Executive, within ninety (90)
days of the Executive’s death, (i) the salary accrued to the date of the
Executive’s death and not theretofore paid and (ii) any earned but unpaid Annual
Bonus for the fiscal year preceding the fiscal year in which such termination
occurs. In addition, the Company shall pay to the estate or other legal
representative of the Executive a lump sum, pro rata portion of any Annual Bonus
that Executive would have been entitled to receive pursuant to Section 4 for the
fiscal year in which such termination occurs, based upon the percentage of the
fiscal year that shall have elapsed through the date of Executive’s termination
of employment, calculated on the actual performance for the fiscal year in which
termination occurs (the “Pro-Rata Bonus”), payable when such Annual Bonus would
have otherwise been payable had Executive’s employment not terminated. Rights
and benefits of the estate or other legal representative of the Executive under
the benefit plans and programs of the Company shall be determined in accordance
with the terms and conditions of such plans and programs. Neither the estate nor
other legal representative of the Executive nor the Company shall have any
further rights or obligations under this Agreement except as provided in this
Section 7.1.

7.2    Disability. Upon Executive’s permanent disability, the Company shall have
the right to terminate Executive’s employment with the Company hereunder
immediately with written notice. For these purposes, “permanent disability”
shall mean the Executive failing to perform his duties on a full-time basis for
a period of more than six (6) consecutive months during any 12-month period due
to a physical or mental disability or infirmity, as determined by the Board and
supported by the opinion of a physician. The Executive shall fully cooperate
with the physician retained to furnish such opinion, including submitting to
such examinations and tests as may be requested by the
physician. Notwithstanding the foregoing, in the event that as a result of
mental or physical incapacity Executive earlier incurs a “separation from
service”

 

1 

Will be adjusted for each Agreement.



--------------------------------------------------------------------------------

within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), Executive will be deemed to have a termination of
employment by reason of permanent disability under this Agreement. In the event
of Executive’s termination by reason of permanent disability, the Company shall
pay to the Executive, within ninety (90) days of the Executive’s termination,
(i) the salary accrued to the date of such termination and not theretofore paid
and (ii) any earned but unpaid Annual Bonus for the fiscal year preceding the
fiscal year in which such termination occurs. In addition, the Company shall pay
to the Executive the Pro-Rata Bonus, payable when such Annual Bonus would have
otherwise been payable had Executive’s employment not terminated. Rights and
benefits of the Executive under the benefit plans and programs of the Company
shall be determined in accordance with the terms and conditions of such plans
and programs. Neither the Executive nor the Company shall have any further
rights or obligations under this Agreement, except as provided in this
Section 7.2 and Section 8.

7.3    Termination by the Company For Cause. If the Company terminates the
Executive’s employment for Cause (as defined in Section 9(a)), the Company shall
pay to the Executive, within ninety (90) days of the Executive’s termination,
the salary accrued to the date of termination and not theretofore paid and any
earned but unpaid Annual Bonus for the fiscal year preceding the fiscal year in
which such termination occurs. Executive will not be entitled to the Pro-Rata
Bonus. Rights and benefits of the Executive under the benefit plans and programs
of the Company shall be determined in accordance with the terms and conditions
of such plans and programs. Neither the Executive nor the Company shall have any
further rights or obligations under this Agreement, except as provided in this
Section 7.3 and Section 8.

7.4    Termination by the Company Without Cause Prior to a Change in Control. If
the Company terminates the Executive’s employment prior to a Change in Control
(as defined in Section 9(c)), other than pursuant to Section 7.1 (Death), 7.2
(Disability), or 7.3 (Cause), the Company shall pay to the Executive, within
ninety (90) days of the Executive’s termination, the salary accrued to the date
of termination and not theretofore paid to the Executive and any earned but
unpaid Annual Bonus for the fiscal year preceding the fiscal year in which such
termination occurs. In addition, Executive shall be entitled to receive a lump
sum pro rata portion of the Annual Bonus, if any, that Executive would have been
entitled to receive pursuant to Section 4 hereof for the fiscal year in which
such termination occurs (but only to the extent of achievement of the applicable
performance standards for such year) based upon the percentage of the fiscal
year that shall have elapsed through the date of Executive’s termination of
employment, payable when such Annual Bonus would have otherwise been payable had
Executive’s employment not terminated; provided, however, that to the extent the
Annual Bonus is subject to the exercise of negative discretion, such discretion
shall not be exercised to reduce Executive’s Annual Bonus by a greater
percentage than is applied generally to senior executives subject to such
discretion. In addition, subject to Executive’s compliance with the provisions
of Section 8 and in lieu of any severance otherwise payable to Executive under
any severance plan or policy maintained by the Company, the Company shall:

(i)    pay to Executive for the duration of the Severance Period (as defined
below) a monthly amount, in accordance with the Company’s normal payroll
practice, equal to the sum of (x) his monthly base salary and (y) 1/12th of his
average Annual Bonus paid with respect to the last three fiscal years ending
immediately prior to his termination of



--------------------------------------------------------------------------------

employment. For the purposes of calculating the three-year average Annual Bonus,
the following shall apply: i) for each such previous year, the most recent
target bonus percentage; the most recent salary and the actual performance
payout factor for such preceding fiscal years shall be used; ii) for any years
that such bonus amount or bonus percentage is not available, the target bonus or
percentage based upon the most recent target percentage shall be used; and iii)
for any partial bonus years within the three preceding completed fiscal years,
such bonus year shall be adjusted as if the full year bonus was earned using the
most recent target percentage (the “Average Bonus Calculation Principles”). The
Severance Period shall be twelve (12) months (the “Severance Period”);

(ii)    continue payment of Executive’s Health Care Benefits under COBRA until
the earlier of (x) the date on which Executive’s COBRA eligibility ceases, or
(y) the twelve (12) month anniversary of Executive’s termination of employment;

(iii)    pay a lump-sum amount of $10,000 for outplacement services, which shall
be paid within 60 days of Executive’s termination of employment;

(iv)    pay to the Executive, at the end of the twelve (12) month period
following termination of employment, an amount equal to the maximum amount that
the Company would have been obligated to contribute on his behalf as matching
contributions to the Company’s qualified and non-qualified retirement plans for
such twelve (12) month period, based on the Executive’s most recent deferral
elections with respect to such plans, plus the maximum amount that the Company
would have been obligated to contribute on his behalf as non-elective
contributions to the Company’s qualified and non-qualified retirement plans for
such twelve (12) month period, based on his salary in effect immediately prior
to his termination of employment, in each case to the extent such amounts would
have been vested at the end of the twelve (12) month period under the terms of
such plans had he remained in employment for such period.

The rights and benefits of the Executive under the benefit plans and programs of
the Company (other than any severance plan or policy) shall be determined in
accordance with the terms and conditions of such plans and programs. Neither the
Executive nor the Company shall have any further rights or obligations under
this Agreement, except as provided in this Section 7.4 and Section 8.

7.5    Termination by the Company Without Cause Following a Change in
Control. If, following the occurrence of a Change in Control, the Company (or
successor) terminates the Executive’s employment other than pursuant to
Section 7.1 (Death), 7.2 (Disability), or 7.3 (Cause), the Company (or
successor) shall pay to the Executive, within sixty (60) days of the Executive’s
termination, the salary accrued to the date of termination and not theretofore
paid to the Executive and any earned but unpaid Annual Bonus for the fiscal year
preceding the fiscal year in which such termination occurs. In addition,
Executive shall be entitled to receive a lump sum pro rata portion of the Annual
Bonus, if any, that Executive would have been entitled to receive pursuant to
Section 4 hereof for the fiscal year in which such



--------------------------------------------------------------------------------

termination occurs (but only to the extent of achievement of the applicable
performance standards for such year) based upon the percentage of the fiscal
year that shall have elapsed through the date of Executive’s termination of
employment, payable when such Annual Bonus would have otherwise been payable had
Executive’s employment not terminated; provided, however, that to the extent the
Annual Bonus is subject to the exercise of negative discretion, such discretion
shall not be exercised to reduce Executive’s Annual Bonus by a greater
percentage than is applied generally to senior executives subject to such
discretion. In addition, subject to Executive’s compliance with the provisions
of Section 8 and in lieu of any severance otherwise payable to Executive under
any severance plan or policy maintained by the Company, the Company (or
successor) shall:

(i)    pay the Executive, within sixty (60) days of termination, a cash lump sum
payment in an amount equal to the number of months (including partial months) in
the Severance Period multiplied by the sum of (x) his monthly base salary at the
rate in effect immediately prior to Executive’s termination of employment and
(y) 1/12th of his average Annual Bonus paid with respect to the last three
fiscal years ending immediately prior to his termination of employment. For the
purposes of calculating the three-year average Annual Bonus, the calculation
shall be based upon the Average Bonus Calculation Principles set forth above;

(ii)    continue payment of Executive’s Health Care Benefits under COBRA until
the earlier of (x) the date on which Executive’s COBRA eligibility ceases, or
(y) the twelve (12) month anniversary of Executive’s termination of employment;

(iii)    pay, a lump-sum amount of $10,000 for outplacement services, which
shall be paid within 60 days of Executive’s termination of employment; and

(iv)    pay to the Executive, at the end of the twelve (12) month period
following termination of employment, an amount equal to the maximum amount that
the Company (or successor) would have been obligated to contribute on his behalf
as matching contributions to the Company’s (or successor’s) qualified and
non-qualified retirement plans for such twelve (12) month period, based on the
Executive’s most recent deferral elections with respect to such plans, plus the
maximum amount that the Company (or successor) would have been obligated to
contribute on his behalf as non-elective contributions to the Company’s (or
successor’s) qualified and non-qualified retirement plans for such twelve (12)
month period, based on his salary in effect immediately prior to his termination
of employment, in each case to the extent such amounts would have been vested at
the end of the twelve (12) month period under the terms of such plans had he
remained in employment for such period.

Notwithstanding the foregoing provisions of this Section 7.6, if the Change in
Control fails to qualify as a “change of control” for purposes of Section 409A
of the Internal Revenue Code or if Section 409A otherwise so requires, the
accrued and unpaid salary and Annual Bonus referred to in the first paragraph of
this Section 7.6 shall be paid within ninety (90) days of the Executive’s
termination, and the amounts described in clauses (x) and (y) of clause (i) of
this Section 7.6 shall be paid monthly, in accordance with the company’s normal
payroll practice, for the duration of the Severance Period.



--------------------------------------------------------------------------------

The rights and benefits of the Executive under the benefit plans and programs of
the Company (other than any severance plan or policy) shall be determined in
accordance with the terms and conditions of such plans and programs. Neither the
Executive nor the Company shall have any further rights or obligations under
this Agreement, except as provided in this Section 7.6 and Section 8.

For the avoidance of doubt, it is understood and agreed that if a Change of
Control occurs after the Executive’s termination of employment and his
termination was not in anticipation of such Change of Control, the provisions of
this Section 7.6 shall not apply.

7.6    Release. Notwithstanding anything in this Agreement to the contrary, the
Company’s obligations under Sections 7.4, 7.5 and 7.6 shall terminate if
Executive does not execute and deliver to the Company a release substantially in
the form attached hereto as Appendix A within [forty-five (45) days] of
termination of employment or revokes such release within any applicable
revocation period.

7.7    Voluntary Resignation and Other Termination. If, whether prior to or
following a Change in Control, the Executive’s employment with the Company
terminates for any reason other than pursuant to Section 7.1 (Death), 7.2
(Disability), 7.3 (Cause), 7.4 (Without Cause), or 7.5 (Without Cause Following
a Change of Control), including by reason of voluntary resignation by the
Executive, the Company shall pay to the Executive, within ninety (90) days of
the Executive’s termination, the salary accrued to the date of termination and
not theretofore paid and any earned but unpaid Annual Bonus for the fiscal year
preceding the fiscal year in which such termination occurs. Executive will not
be entitled to any portion of the Annual Bonus for the fiscal year in which such
termination occurs. Rights and benefits of the Executive under the benefit plans
and programs of the Company shall be determined in accordance with the terms and
conditions of such plans and programs. Neither the Executive nor the Company
shall have any further rights or obligations under this Agreement, except as
provided in this Section 7.8 and Section 8.

7.8    Special 409A Provisions. Notwithstanding any provision of this Agreement
to the contrary, if Executive is a specified employee within the meaning of
Section 409A, as determined by the Board of Directors of the Company in
accordance with Section 409A, any amounts payable under this Agreement or any
other payments to which Executive may be entitled on account of a “separation
from service” within the meaning of Section 409A which constitute “deferred
compensation” within the meaning of Section 409A and which are otherwise
scheduled to be paid during the first six months following Executive’s
termination of employment (other than any payments that are permitted under
Section 409A to be paid within six months following termination of employment of
a specified employee) shall be suspended until the six-month anniversary of
Executive’s termination of employment, at which time all payments that were
suspended shall be paid to Executive in a lump sum, together with interest on
each suspended payment at the prime rate (as reported in the Wall Street
Journal) from the date of suspension to the date of payment. For purposes of
Section 409A, each payment under this Section 7 will be treated as a separate
and distinct payment and any installment payment pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments. A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any



--------------------------------------------------------------------------------

amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A. Payment or reimbursement of each of the business expenses and tax
gross-up payments called for by this Agreement with respect to any calendar year
shall not affect the amount eligible for payment or reimbursement in any other
calendar year, and such payments and reimbursements may not be exchanged for
cash or another benefit. If any amounts are due to be paid to Executive within a
specified period, the date of payment within such period shall be in the sole
discretion of the Company.

7.9    Section 280G. (a) Notwithstanding any provision of this Agreement to the
contrary, if any of the payments or benefits received or to be received by the
Executive in connection with the Executive’s termination of employment in
respect of a Change in Control, whether pursuant to the terms of this Agreement
or any other plan, arrangement or agreement with the Company (all such payments
and benefits, being hereinafter referred to as the “Total Payments”), would be
subject to the excise tax (the “Excise Tax”) imposed under Section 4999 of the
Code, the Executive shall receive the Total Payments and be responsible for the
Excise Tax; provided, however that the Executive shall not receive the Total
Payments and the Total Payments shall be reduced to the Safe Harbor Amount
(defined below) if (1) the net amount of such Total Payments, as so reduced to
the Safe Harbor Amount (and after subtracting the net amount of federal, state
and local income taxes on such reduced Total Payments) is greater than or equal
to (2) the net amount of such Total Payment without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which the Executive would be
subject in respect of such unreduced Total Payments). The “Safe Harbor Amount”
is the amount to which the Total Payments would hypothetically have to be
reduced so that no portion of the Total Payments would be subject to the Excise
Tax.

(b)    For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (1) all of the
Total Payments shall be treated as “parachute payments” (within the meaning of
Section 280G(b)(2) of the Code) unless, in the opinion of tax counsel (“Tax
Counsel”) selected by the accounting firm which was, immediately prior to the
Change in Control, the Company’s independent auditor (the “Auditor”), such
payments or benefits (in whole or in part) do not constitute parachute payments,
including by reason of Section 280G(b)(4)(A) of the Code, (2) all “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code shall
be treated as subject to the Excise Tax unless, in the opinion of Tax Counsel,
such excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered (within the meaning of Section
280G(b)(4)(B) of the Code) in excess of the base amount (within the meaning of
Section 280G(b)(3) of the Code) allocable to such reasonable compensation, or
are otherwise not subject to the Excise Tax, and (3) the value of any noncash
benefits or any deferred payment or benefit shall be determined by the Auditor
in accordance with the principles of Sections 280G(d)(3) and (4) of the Code. If
the Auditor is prohibited by applicable law or regulation from performing the
duties assigned to it hereunder, then a different auditor, acceptable to both
the Company and the Executive, shall be selected. The fees and expenses of Tax
Counsel and the Auditor shall be paid by the Company.



--------------------------------------------------------------------------------

(c)    In the event it is determined that the Safe Harbor Amount is payable to
the Executive, then the severance payments provided under Section 7.6 which are
cash shall first be reduced on a pro rata basis, and the non-cash severance
payments shall thereafter be reduced on a pro rata basis, to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax.

8.    Restrictive Covenants.

In consideration of the good and valuable consideration set forth herein, the
Executive contemporaneously with the execution of this Agreement will sign the
Non-Solicitation, Non-Compete, Confidentiality and Intellectual Property
Agreement attached hereto as Appendix B.

9.    Non-Disparagement.

Executive agrees not to make written or oral statements about the Company, its
subsidiaries or affiliates, or its directors, executive officers or
non-executive officer employees that are negative or disparaging. The Company,
its subsidiaries and affiliates shall not, and the Company shall instruct its
directors and executive officers to not, make written or oral statements about
Executive that are negative or disparaging. Notwithstanding the foregoing,
nothing in this Agreement shall preclude Executive, the Company, its
subsidiaries and affiliates, and the Company’s directors and executive officers
from communicating or testifying truthfully to the extent required by law to any
federal, state, provincial or local governmental agency or in response to a
subpoena to testify issued by a court of competent jurisdiction.

10.    Cooperation.

Following Executive’s termination of employment for any reason, Executive agrees
to make himself reasonably available to cooperate with the Company and its
affiliates in matters that materially concern: (i) requests for information
about the services Executive provided to the Company and its affiliates during
his employment with the Company and its affiliates, (ii) the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of the Company and its affiliates which relate
to events or occurrences that transpired while Executive was employed the
Company and its affiliates and as to which Executive has, or would reasonably be
expected to have, personal experience, knowledge or information or (iii) any
investigation or review by any federal, state or local regulatory,
quasi-regulatory or self-governing authority (including, without limitation, the
US Department of Justice, the US Federal Trade Commission or the US Securities
and Exchange Commission) as any such investigation or review relates to events
or occurrences that transpired while Executive was employed by the Company and
its affiliates. Nothing in this Section shall be construed to limit in any way
any rights Executive may have at applicable law not to provide testimony with
regard to specific matters. Unless required by law or legal process, Executive
will not knowingly or intentionally furnish information to or cooperate with any
non-governmental entity (other than the Company) in connection with any
potential or pending proceeding or legal action involving matters arising during
Executive’s employment with the Company and its affiliates. The Company will
reimburse Executive for any reasonable, out-of-pocket travel, hotel and meal
expenses incurred in connection with Executive’s performance of obligations
pursuant to this



--------------------------------------------------------------------------------

Section for which Executive has obtained prior approval from the Company.
Nothing in this Section or any other agreement by and between the Parties is
intended to or shall preclude or in any way limit or restrict Executive from
providing accurate and truthful testimony or information to any governmental
agency.

11.    Definitions. As used in this Agreement, the following terms shall have
the following meanings:

(a)    “Cause” means:

(1)    the Executive’s willful and continued failure to substantially perform
his duties (other than any such failure resulting from incapacity due to
physical or mental illness), after written notice from the Company requesting
such substantial performance is delivered to Executive, which notice identifies
in reasonable detail the manner in which the Company believes the Executive has
not substantially performed his duties and provides a thirty (30) days in which
to cure such failure, or

(2)    any act of fraud, embezzlement or theft on the Executive’s part against
the Company or its affiliates,

(3)    a conviction (or plea of nolo contendere) of a felony or any crime
involving moral turpitude;

(4)    a breach of a material element of the Company’s Code of Conduct or;

(5)    any material breach of Executive’s obligations under this Agreement,
which, to the extent curable, has not been cured to the reasonable satisfaction
of the Board within thirty (30) days after Executive has been provided written
notice of such breach.

(b)    “Change in Control” means the earliest date at which:

(1)    any Person (which term shall mean any individual, corporation,
partnership, group, association or other “person,” as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended,
other than the Company or any employee benefit plans sponsored by the Company)
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under such Act),
directly or indirectly, of securities of the Company representing 50.1% or more
of the combined voting power of the Company’s outstanding Voting Securities
(which term shall mean securities which under ordinary circumstances are
entitled to vote for the election of directors) other than through the purchase
of Voting Securities directly from the Company through a private placement;

(2)    individuals who constitute the Board on the date hereof (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the directors comprising the Incumbent Board
shall from and after such election be deemed to be a member of the Incumbent
Board;



--------------------------------------------------------------------------------

(3)    a merger or consolidation involving the Company or its stock or an
acquisition by the Company, directly or indirectly or through one or more
subsidiaries, of another entity or its stock or assets in exchange for the stock
of the Company is consummated, unless, immediately following such transaction,
50.1% or more of the then outstanding Voting Securities of the surviving or
resulting corporation or entity will be (or is) then beneficially owned,
directly or indirectly, by the individuals and entities who were the beneficial
owners of the Company’s outstanding Voting Securities immediately prior to such
transaction (treating, for purposes of determining whether the 50.1% continuity
test is met, any ownership of the Voting Securities of the surviving or
resulting corporation or entity that results from a stockholder’s ownership of
the stock of, or other ownership interest in, the corporation or other entity
with which the Company is merged or consolidated as not owned by persons who
were beneficial owners of the Company’s outstanding Voting Securities
immediately prior to the transaction); or

(4)    all or substantially all of the assets of the Company are sold or
transferred to a Person as to which (A) the Incumbent Board does not have
authority (whether by law or contract) to directly control the use or further
disposition of such assets and (B) the financial results of the Company and such
Person are not consolidated for financial reporting purposes.

12.    Arbitration. Any dispute or controversy arising under, related to or in
connection with this Agreement shall be settled exclusively by arbitration
before a single arbitrator in New York, New York, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association. The
arbitrator’s award shall be final and binding on all parties to this
Agreement. Judgment may be entered on an arbitrator’s award in any court having
competent jurisdiction.

13.    Assignment. This Agreement is personal to Executive and shall not be
assignable by Executive. This Agreement shall inure to the benefit of and be
enforceable by Executive and Executive’s legal representatives and heirs. The
Executive hereby consents to the assignment of this Agreement to any successor
or assign of the Company. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns. The Company shall
require any successor (by merger or otherwise) to expressly assume this
Agreement.

14.    Mitigation/Set Off. Subject to Section 4 herein, the Company’s obligation
to pay Executive the amounts provided and to make the arrangements provided
hereunder shall not be subject to set-off, counterclaim or recoupment of amounts
owed by Executive to the Company or its affiliates except, to the extent
permitted by Section 409A, for any specific, stated amounts owed by the
Executive to the Company. In the event of any termination of employment
hereunder, the Executive shall be under no obligation to seek other employment
and there shall be no offset against any amounts due Executive under this
Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain.

15.    Severability. A determination that any provision of this Agreement is
invalid or unenforceable shall not affect the validity or enforceability of any
other provision hereof. Any



--------------------------------------------------------------------------------

provision of this Agreement which is rendered or held invalid, illegal or
unenforceable in any respect in any jurisdiction shall be ineffective, but such
ineffectiveness shall be limited as follows: (a) if such provision is rendered
or held invalid, illegal or unenforceable in such jurisdiction only as to a
particular person or persons or under any particular circumstance or
circumstances, such provision shall be ineffective, but only in such
jurisdiction and only with respect to such particular person or persons or under
such particular circumstance or circumstances, as the case may be; (b) without
limitation of clause (a), such provision shall in any event be ineffective only
as to such jurisdiction and only to the extent of such invalidity, illegality or
unenforceability, and such invalidity, illegality or unenforceability in such
jurisdiction shall not render invalid, illegal or unenforceable such provision
in any other jurisdiction; and (c) without limitation of clause (a) or (b), such
ineffectiveness shall not render invalid, illegal or unenforceable this
Agreement or any of the remaining provisions hereof.

16.    Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

17.    Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York without reference to principles
of conflicts of law.

18.    Entire Agreement. This Agreement constitutes the entire Agreement between
the parties with respect to the subject matter hereof and supersedes in its
entirety any and all prior agreements, understandings, or representations
relating to the subject matter hereof. No modification of this Agreement shall
be valid unless made in writing and signed by the parties hereto.

19.    Interpretation. All parties have participated jointly in the negotiation
and drafting of this Agreement. In the event any ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Company and Executive and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first above set forth.

 

VERSUM MATERIALS, LLC By:       Name:   Title: EXECUTIVE /s/



--------------------------------------------------------------------------------

Appendix A

WAIVER AND RELEASE AGREEMENT

1.    In consideration for the severance pay and severance benefits to be
provided to me under the terms of the EMPLOYMENT AGREEMENT DATED AS OF
                                     ,                 , I, on behalf of myself
and my heirs, executors, administrators, attorneys and assigns, hereby
irrevocably and KNOWINGLY, VOLUNTARILY and unconditionally waive and release
fully and forever VERSUM MATERIALS, [LLC/Inc.], and it Affiliates (hereinafter
collectively referred to as the “Employer”) together with the Employer’s past
and present parents, subsidiaries, divisions and related or affiliated entities,
whether direct or indirect, its and their joint ventures and joint venturers
(including their respective directors, officers, employees, shareholders,
attorneys, insurers, trustees, partners and agents, past, present, and future),
and each of its and their respective successors and assigns (hereinafter
collectively referred to as “Releasees”), from any and all known or unknown
actions, causes of action, claims or liabilities of any kind (“Claims”) which
have or could be asserted from the beginning of time until the date of my
execution of this Waiver and Release Agreement against the Releasees including,
but not limited to:

(a)    Claims arising out of or related to my employment with and/or separation
from employment with the Employer and/or any of the other Releasees;

(b)    Claims arising under Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Age Discrimination in Employment Act (ADEA), the
Americans with Disabilities Act, the Family and Medical Leave Act, the Employee
Retirement Income Security Act, the Equal Pay Act, the Genetic Information
Nondiscrimination Act, the Fair Labor Standards Act, the Portal to Portal Act,
the National Labor Relations Act (NLRA), the Pennsylvania Human Relations Act,
the Pennsylvania Minimum Wage Act, the Pennsylvania Wage Payment and Collection
Law, all as amended, or any other federal, state, or local law or ordinance
relating in any way to unlawful discharge, discrimination, retaliation, wage
payment, or fair employment practices, or any claim under any statutory or
common law theory (including, but not limited to, claims based on sex,
attainment of benefit plan rights, race, religion, national origin, marital
status, sexual orientation, ancestry, harassment, parental status, handicap,
disability, retaliation, and veteran status); and/or

(c)    Claims arising under any other federal, state, municipal, or local
statute, law, ordinance or regulation; and/or

(d)    any other Claim whatsoever including, but not limited to, claims for
severance pay, claims based upon breach of contract, wrongful termination,
defamation, intentional infliction of emotional distress, tort, personal injury,
invasion of privacy, violation of public policy, negligence and/or any other
common law, statutory or other claim whatsoever arising out of or relating to my
employment with and/or separation from employment with the Employer and/or any
of the other Releasees, but excluding the filing of an administrative charge of
discrimination, any claims which I may make under state workers’ compensation or
unemployment laws, and/or any claims which by law I cannot waive.



--------------------------------------------------------------------------------

2.    I also agree never to sue any of the Releasees or become party to a
lawsuit on the basis of any claim of any type whatsoever arising out of or
related to my employment with and/or separation from employment with the
Employer and/or any of the other Releasees, except I may bring a lawsuit to
challenge (i) any rights or claims that arise after Employee signs this
Agreement; (ii) any claim to challenge the release under the ADEA; (iii) any
rights to vested retirement benefits; and (iv) any rights that cannot be waived
by operation of law.

3.    I further acknowledge and agree in the event that I breach the provisions
of paragraph (2) above, then (a) the Employer shall be entitled to apply for and
receive an injunction to restrain any violation of paragraph (2) above, (b) the
Employer shall not be obligated to continue payment of the severance pay and
availability of severance benefits to me, (c) I shall be obligated to pay to the
Employer its costs and expenses in enforcing this Waiver and Release Agreement
and defending against such lawsuit (including court costs, expenses and
reasonable legal fees), and (d) as an alternative to (c), at the Employer’s
option, I shall be obligated upon demand to repay to the Employer all but $100
of the severance pay and cost of the severance benefits paid or made available
to me. I further agree that the foregoing covenants shall not affect the
validity of this Waiver and Release Agreement and shall not be deemed a penalty
nor a forfeiture.

4.    I further waive my right to any monetary recovery should any federal,
state, or local administrative agency pursue any claims on my behalf arising out
of or related to my employment with and/or separation from employment with the
Employer and/or any of the other Releasees.

5.    I promise to not seek employment with the Employer or any of the Releasees
in the future. I further agree to waive, release, and discharge Releasees from
any reinstatement rights which I have or could have and I acknowledge that I
have not suffered any on-the-job injury for which I have not already filed a
claim.

6.    I acknowledge and agree that I am bound by the post-employment
restrictions set forth in Paragraph 8 of my Employment Agreement with the
Employer. I further agree that if I breach any of the provisions in Paragraph 8
of the Employment Agreement, then (a) the Employer shall be entitled to apply
for and receive an injunction to restrain such breach, (b) the Employer shall
not be obligated to continue payment of the severance pay and availability of
severance benefits to me, and (c) I shall be obligated to pay to the Employer
its costs and expenses in enforcing the terms of Paragraph 8 of the Employment
Agreement (including court costs, expenses and reasonable legal fees).

7.    I acknowledge that I have been given at least [forty-five (45)]
[twenty-one (21)] days to consider this Waiver and Release Agreement thoroughly
and I was encouraged to consult with my personal attorney, if desired, before
signing below.

8.    I understand that I may revoke this Waiver and Release Agreement within
seven (7) days after its signing and that any revocation must be made in writing
and submitted within such seven (7) day period to the Plan Administrator. I
further understand that if I revoke this Waiver and Release Agreement, I shall
not receive the severance pay nor the severance benefits.



--------------------------------------------------------------------------------

9.    I also understand that the severance pay and severance benefits which I
will receive in exchange for signing and not later revoking this Waiver and
Release Agreement are in addition to anything of value to which I already am
entitled.

10.    I FURTHER UNDERSTAND THAT THIS WAIVER AND RELEASE AGREEMENT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

11.    I acknowledge and agree that if any provision of this Waiver and Release
Agreement is found, held or deemed by a court of competent jurisdiction to be
void, unlawful or unenforceable under any applicable statute or controlling law,
the remainder of this Waiver and Release Agreement shall continue in full force
and effect.

12.    This Waiver and Release Agreement is deemed made and entered into in the
New York, and in all respects shall be interpreted, enforced and governed under
applicable federal law and in the event reference shall be made to State law,
the internal laws of the New York shall apply without regard to its conflicts of
law provisions. Any dispute under this Waiver and Release Agreement shall be
adjudicated by a court of competent jurisdiction in the Commonwealth of
Pennsylvania.

13.    I further acknowledge and agree that I have carefully read and fully
understand all of the provisions of this Waiver and Release Agreement and that I
voluntarily enter into this Waiver and Release Agreement by signing below. I
acknowledge that I am not entering into this Waiver and Release Agreement
relying on any representations by the Company or other Releasees concerning the
meaning of any aspect of this Agreement.

 

 

 

(Name of Eligible Employee – Please Print)

 

 

(Signature of Eligible Employee)

 

 

(Date)

PLEASE RETURN TO:

Human Resource Administrator



--------------------------------------------------------------------------------

Appendix B

Employee Number:                     

VERSUM MATERIALS, INC.

EMPLOYEE NON-SOLICITATION, NON-COMPETE AND

CONFIDENTIALITY AND INTELLECTUAL PROPERTY AGREEMENT

This NON-SOLICITATION, NON-COMPETE, CONFIDENTIALITY AND INTELLECTUAL PROPERTY
AGREEMENT is made and entered into this 03 day of October 2016 (this
“Agreement”) by and between Versum Materials, Inc. and its affiliates and
subsidiaries (collectively the “Company”) and                          (the
“Employee”) (collectively, the “Parties”).

WHEREAS, the Company is offering employment or continued employment to Employee,
which is good and valuable consideration for this Agreement, including as set
forth in the Employment Agreement, dated October 1, 2016;

WHEREAS, the Employee will derive substantial personal benefits from employment
with the Company and Employee has determined that the execution of this
Agreement directly benefits and is in the best interest of the Employee;

WHEREAS, the course of Employee’s employment with the Company, Employee will be
exposed to and have access to the Company’s confidential and proprietary
information, trade secrets, intellectual property and other legally protectable
business information; and

WHEREAS, the Parties recognize and agree that the Company has a legitimate
interest in protecting its confidential and proprietary information, trade
secrets, intellectual property and other legally protectable business and
technical information;

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending legally to
be bound, agree to the foregoing and as follows:

1. Restrictive Covenants.

(a) Confidentiality. Employee agrees that both during and at all times after
Employee’s employment with the Company, Employee will not disclose to any third
party or use in any way (except in performing Employee’s duties while employed
by the Company and in the interests of the Company and/or its affiliates) any
confidential information, proprietary information, trade secrets, or other
legally protectable information belonging to the Company or third party
confidential information made available during Employee’s employment including,
without limitation, information related to Company’s contractors, customers,
licensors, subscribers, distributors or other vendors (“Customers”), regardless
of the form in which such information is maintained, whether in hard-copy or
electronic form, and regardless of whether such information constitutes an
original or a copy. This includes, without limitation: Customer or supplier
lists; research; financial, purchasing, and business planning information;
financial and



--------------------------------------------------------------------------------

business projections and plans; drawings and designs; marketing and promotional
information, ideas and strategies; marketing surveys and analyses; technologies;
budgets; pricing policies, plans and strategies; invoices; actual and projected
revenues and profits; Customer identities and Customer lists; Customer
documents, files, and accounts; information relating to the Company’s personnel
or any other personnel data or information; the terms or structure of the
Company’s contracts and agreements with Customers, including draft or
prospective contracts; information relating to the Company’s products and
services; and any other information relating to the Company and its products,
services or contracts that Employee acquired as a result of Employee’s
employment with the Company and that is not generally known or available to the
public. Notwithstanding anything in this Agreement or any code of conduct or
ethics, disclosure policy or other code, policy or similar document of the
Company to the contrary, nothing herein or therein shall restrict Employee from
reporting to the Securities and Exchange Commission, or communicating directly
with its staff, about a possible securities law violation.

 

  (i) For purposes of this Agreement, the term “confidential information” shall
include, without limitation, any and all information that is not generally known
to the public or which the Company considers to be confidential, received from
and concerning, directly or indirectly, the affairs of the Company or received
by the Company from a third party under obligations of Confidentiality;
regardless of whether the information is labeled as confidential or proprietary.
Confidential information shall also include, without limitation, the following
listing and descriptions, along with information derived directly or indirectly
therefrom, provided, however, that the following listing and descriptions are
not intended to be an all-inclusive description or listing of confidential
information Employee may receive, learn, or derive during his/her employment:

 

  1. Sales and Marketing Information: this shall include, without limitation,
any and all items and information related to or concerning the Company’s
operations including, but not limited to, the identity, number, and location of
any and all customers, and volume and pricing and/or revenue for any and all
products sold or provided to each and all of such customers; and information
related to sales techniques, marketing strategy, market surveys, sales
projections, market or sales forecasts, and the like, however embodied.

 

  2. Management and Corporate Information: this shall include, without
limitation, any and all items and information related to or concerning any and
all compensation programs for employees of the Company and/or any and all
organization charts, corporate structure, or reporting or control diagrams or
processes, and the like, however embodied.

 

  3. Technical Information: this shall include, without limitation, any and all
items and information related to or concerning the Company’s manufacturing
techniques, any and all product properties and characteristics, any and all
composition of any and all products, manufacturing capacity and capabilities,
manufacturing processes, quality control, plant layout, shipping methods and
capabilities, data, know-how, formulas, compositions, processes, documents,
designs, sketches, photographs, plans, graphs, drawings, specifications,
equipment, reports, customer lists, studies, findings, Inventions, raw material
utilizations, raw material sources, ideas, and the like, however embodied.



--------------------------------------------------------------------------------

  4. Financial Information: this shall include, without limitation, any and all
items and information related to or concerning any and all pricing or prices for
the Company’s products, raw materials, packaging, labor and overhead, fixed
costs, variable costs, margins, selling policies, returns and allowances
policies, discount policies of any kind, and the like, however embodied.

 

  5. Other Information: this shall include, without limitation, any and all
items and information of whatever nature and however embodied that gives the
Company an opportunity to obtain an advantage over others that do not know or
use such information.

 

  (ii) For purposes of this Agreement, the term “trade secret” shall include,
without limitation, any and all information (including, also without limitation,
a formula, know-how, pattern, compilation, program, device, method, technique,
or process) that derives independent economic value, actual or potential, from
not being generally known to or readily ascertainable through appropriate means
by other persons who might obtain economic value from its disclosure or use, and
that is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.

(b) No Solicitation of Employees. Employee agrees that, both during Employee’s
employment with the Company and for a period of one (1) year following the
termination of Employee’s employment with the Company at any time and for any
reason, Employee will not, directly or indirectly, on Employee’s own behalf or
on behalf of any other person or entity (regardless of who first initiates the
communication), hire or solicit to hire for employment or consulting or other
provision of services, any person who is actively employed or engaged (or in the
preceding six (6) months was actively employed or engaged) by the Company. This
includes, but is not limited to, inducing or attempting to induce, or
influencing or attempting to influence, any person employed or engaged by the
Company to terminate his or her relationship with the Company; helping to
identify or evaluate Company employees for recruitment away from the Company;
and helping any person or entity hire an employee away from the Company.

(c) No Solicitation of Customers. Employee agrees that, both during Employee’s
employment and for a period of one (1) year following the termination of
Employee’s employment with the Company at any time and for any reason, Employee
will not directly or indirectly, on Employee’s own behalf or on behalf of any
other person or entity, solicit the business of or provide services or goods
similar to the services or goods provided by the Company to any Customer or any
other entity with which the Company has an agreement to perform services or
provide goods during the six (6) month period prior to Employee’s separation
from the Company. Employee further agrees not to directly or indirectly contact
any Customers for the purpose of soliciting such Customer to purchase or license
a product or service that is the same as, similar to or in competition with
those products and/or services offered, made, or rendered by the Company.



--------------------------------------------------------------------------------

(d) Non-Competition. Employee understands and agrees that the Company has
invested or will invest significant resources and time to train and develop
Employee’s skills and knowledge specific to the Company’s business. The Company
has invested or will also invest significant resources and time assisting
Employee in developing important business relationships vital to the Company’s
business. During Employee’s employment with the Company and for a period of one
(1) year following the termination of Employee’s employment with the Company at
any time and for any reason, Employee shall not, on Employee’s own behalf or on
behalf of others, directly or indirectly (whether as an Employee, consultant,
investor, partner, sole proprietor or otherwise), perform services for, become
employed by, or become associated with (such as through ownership) any entity
which engages in a business which competes with the Employer’s business. The
above notwithstanding, the ownership, for investment purposes, of up to one
percent (1%) of the total outstanding equity securities of a publicly traded
company, shall not be considered a violation of this subparagraph (d).

(e) Enforcement

(i) Employee acknowledges that the restrictions contained in this Agreement
including this Paragraph (e) are necessary to protect the Company’s confidential
and proprietary information, trade secrets, intellectual property and other
legally protectable business information; and further acknowledges and agrees
that each and every restriction in this Paragraph (e) is reasonable in all
respects, including duration, territory and scope of activity.

(ii) Employee agrees that the restrictions contained in this Agreement including
this Paragraph (e) shall be construed as separate agreements independent of any
other provision of this Agreement or any other agreement between Employee and
the Company. To the extent that any restriction of this Paragraph (e) is
determined by any court of competent jurisdiction to be unenforceable, the
Parties expressly agree and intend that such restriction be reduced in scope to
the extent permitted by law, and that such remaining restriction be enforced,
and that the other restrictions of this Paragraph (e) remain in full force and
effect.

(iii) Employee agrees that the existence of any claim or cause of action by
Employee against the Company shall not constitute a defense to the enforcement
by the Company of the covenants and restrictions in this Paragraph (e).

(iv) Employee agrees that the injury the Company will suffer in the event of the
breach by Employee of any clause of this Agreement including this Paragraph
(e) will cause the Company irreparable injury that cannot be adequately
compensated by monetary damages alone. Therefore, Employee agrees that the
Company (and each of its affiliates and subsidiaries), without limiting any
other legal or equitable remedies available to it, shall be entitled to obtain
equitable relief by injunction or otherwise, without the posting of any bond,
from any U.S. or non-U.S. agency, court or tribunal of competent jurisdiction,
including, without limitation, injunctive relief to prevent the employee’s
failure to comply with the terms and conditions of this Paragraph (e). The
periods of time referenced in each of subparagraphs (b), (c) and (d) above shall
be tolled on a day-for-day basis for each day during which Employee violates the
provisions of subparagraphs (b), (c) or (d) in any respect, so that Employee is
restricted from engaging in the activities prohibited by subparagraphs (b),
(c) and (d) for the full stated time period.

(v) Employee acknowledges that any breach or violation of this Agreement may
subject Employee to civil and criminal damages and penalties including, without
limitation,



--------------------------------------------------------------------------------

under the Economic Espionage Act and the Defend Trade Secrets Act. An individual
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that (A) is made—(i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Accordingly, the Parties to this Agreement have the right to
disclose in confidence trade secrets to Federal, State, and local government
officials, or to an attorney, for the sole purpose of reporting or investigating
a suspected violation of law. The Parties also have the right to disclose trade
secrets in a document filed in a lawsuit or other proceeding, but only if the
filing is made under seal and protected from public disclosure. Nothing in this
Agreement is intended to conflict with 18 U.S.C. § 1833(b) or create liability
for disclosures of trade secrets that are expressly allowed by 18 U.S.C. §
1833(b).

2. Intellectual Property.

(i) Employee will not at any time during or after Employee’s employment with the
Company have or claim any right, title or interest in any Inventions, trade
name, trademark, patent, invention, trade secret, works of authorship,
copyright, work for hire or other similar rights belonging to or used by the
Company and shall not have or claim any right, title or interest in any material
or matter of any sort prepared for or used in connection with the business or
promotion of the Company, whatever Employee’s involvement with such matters may
have been, and whether procured, produced, prepared, or published in whole or in
part by Employee; it being the intention of the Parties that Employee shall and
hereby does, recognize that the Company now has and shall hereafter have and
retain the sole and exclusive rights in any and all such Inventions, trade
names, trademarks, patents, inventions, trade secrets, works of authorship, and
copyrights (all Employee’s work in this regard being a work for hire for the
Company under the copyright laws of the United States) and hereby assigns and
agrees to assign Employee’s entire worldwide interest in the foregoing
exclusively to Company. If any work created by Employee is not a work for hire
under the copyright laws of the United States, then Employee hereby assigns to
the Company all rights, title and interests in each such work (including, but
not limited to, copyrights rights). Employee shall cooperate fully with the
Company during Employee’s employment and thereafter in the securing of
Inventions, trade name, trademark, patent or copyright protection or other
similar rights in the United States and in foreign countries. Employee
acknowledges that compensation paid by Company in accordance with its policies
and procedures is reasonable and complies with the inventor award and
remuneration laws of non-U.S. countries including the Peoples Republic of China
and Germany.

(ii) The fact that such copyrightable works, Inventions or other intellectual
property are created by Employee outside of the Company’s facilities or other
than during Employee’s working hours with the Company shall not diminish the
Company’s rights with respect to such works, Inventions or other intellectual
property which otherwise fall within this paragraph. Employee agrees to execute
and deliver to the Company such further instruments or documents as may be
requested by the Company in order to effectuate the purposes of this Agreement.

(iii) Employee shall promptly and fully disclose to the Company, in writing, any
inventions, ideas, discoveries, or improvements, whether patentable or
unpatentable (referred to herein collectively as “Invention(s)”), of whatever
nature conceived by Employee or made in whole or in part by Employee while
employed by the Company, and Employee recognizes the



--------------------------------------------------------------------------------

Company’s sole and exclusive proprietary right(s) in any Invention(s) which
is/are deemed by its/their nature to have resulted from the present or past
duties of Employee within the scope of the Company’s business, whether they are
patentable or not. Any inventions, patented or unpatented, which were made or
conceived by Employee prior to employment and acknowledged by Company in the
Attachment, are excluded from this Agreement.

(iv) Employee also recognizes and agrees that the Company has a sole and
exclusive proprietary right in any Invention(s) which was/were developed and/or
conceived while directly or indirectly utilizing the Company’s equipment,
supplies, and/or facilities during the course of Employee’s performance of
duties. Subject to the relevant laws, Employee also recognizes and agrees that
the Company’s sole and exclusive proprietary right in any Invention(s) which
was/were developed, conceived, and/or reduced to practice, constructively or
otherwise, while directly or indirectly utilizing, making use of, incorporating
any part of, and/or based in whole or in part on confidential information,
during the course of Employee’s performance of duties. To the extent allowable
by law, Employee also recognizes and agrees that the Company’s sole and
exclusive proprietary right in any Invention(s) which was/were developed and/or
conceived while directly or indirectly utilizing the Company’s equipment,
supplies, and/or facilities, even after Employee’s employment by the Company has
ended, if the Invention relates to: (i) any of the Company’s or its affiliates’
businesses; (ii) to the Company or its affiliates actual or demonstrably
anticipated research or development; or (iii) the invention results from any
work falling within the scope of Employee’s job duties for the Company.

3. Accounting, Record Keeping and Laboratory Notebooks. Employee agrees to
accurately prepare, maintain, and file such proper accounts, books, records and
notebooks as directed by Employee’s supervisor. Employee further agrees that the
foregoing shall not include any materially false or misleading statements or
omit any material facts. Employee further recognizes and agrees that, subject to
the relevant laws, all records, data, information, and all records and notebooks
kept by Employee during the course of Employee’s employment or which are related
to the subject of this Agreement, whether or not directed by Employee’s
supervisor, are the property of the Company, including the content thereof as
well as any reproductions, copies, and all information derived therefrom, and
will be returned to the Company upon termination of Employee’s employment.

4. Execution of Documents, and Testimony.

(i) Employee agrees to give evidence, testify and execute and deliver documents
to the Company in order to cooperate fully with the Company in the securing of
trade name, trademark, patent or copyright protection or other similar rights in
the United States and in foreign countries. Employee agrees that this shall
include, without limitation, the execution of any documents necessary or
convenient to the Company, its assign(s) and/or designee(s), to obtain domestic
or foreign patents, copyrights, and/or trademarks thereon, to the extent the
Company, or its assigns or designee, may choose to apply for the same. Employee
agrees to execute such documents whether the Company makes its request during or
after Employee’s employment with the Company. Documents that employee agrees to
execute shall include, without limitation, affidavits, applications,
declarations, and assignments.

(ii) Employee further agrees to testify, either personally or through
affidavits, in any legal proceedings relating to Invention(s) and Confidential
Information, whenever requested by the Company.



--------------------------------------------------------------------------------

(iii) Employee hereby irrevocably appoints the Company as Employee’s
attorney-in-fact (with a power coupled with an interest) to execute any and all
documents which may be necessary or appropriate in the security of such rights,
including but not limited to, any copyright, patent and patent application in
Employee’s work.

(iv) The Company shall bear all reasonable third party expenses required for
Employee to comply with this Paragraph. Unless otherwise required under any
applicable laws, Employee shall not be due any remunerations or payment
associated with complying with the terms of this Agreement in addition to or
outside of Employee’s salary and monthly allowance. After employment with the
Company, in addition to reasonable third party expenses, should Employee be
required to personally appear in any legal proceedings where the Company is
enforcing its rights after Employee’s employment by the Company has terminated,
the Company shall bear all reasonable expenses incurred by Employee as a result
of such personal appearance. The Company’s agreement to the foregoing shall not
include, and the Company shall not bear, any of Employee’s attorney fees or
costs associated with any proceeding in which the Company and Employee are
adversaries.

5. Employment at Will. Employee acknowledges and agrees that Employee’s
employment with the Company is “at will” employment. Employee is free to resign
and terminate Employee’s employment with the Company at any time for any reason.
The Company is free to terminate Employee’s employment with the Company at any
time for any reason. Notwithstanding any other provision of this Agreement, this
Agreement is not intended to create, and shall not be construed to create, a
contract of employment or other modification to Employee’s “at will” status.

6. Written Notice of New Employer or Enterprise. Employee further agrees that if
Employee decides to leave the Company, Employee will provide written notice to
Employee’s direct supervisor at least fifteen (15) days prior to resignation and
that the written notice shall include (i) the new employer; and (ii) the
position to be assumed and/or the nature of the business enterprise planned on
pursuing.

7. Return of Company Property. Employee agrees not to remove (either physically
or electronically) any property belonging to the Company from the Company’s
premises, except as required in the ordinary course of Employee’s employment,
unless the Company grants you express written authorization to do so. Upon the
termination of Employee’s employment, and earlier if the Company so requests at
any time, Employee shall promptly deliver to the Company (and shall not keep
copies in Employee’s possession or deliver to any other person or entity) all of
the Company’s equipment or Confidential information (as set out in Paragraph
1(a) above) in your possession. This requirement to return any such Company
property shall also be a condition of Employee’s right to keep an amount of
money or benefit paid to Employee upon Employee’s termination, if any. Further,
the Company has the right to pursue all legal remedies to: (i) achieve the
return of Company property; (ii) recoup any money, or value of any benefit, paid
to Employee upon Employee’s termination; and (iii) obtain its reasonable
attorneys’ fees, costs, or disbursements incurred in the exercise of its legal
rights under the Paragraph.



--------------------------------------------------------------------------------

8. Consent to Use Personally Identifiable Information. Employee agrees that, for
purposes of human resource management, security and other reasonable business
activities, Company and its affiliates are entitled to collect, process, use,
transfer (including outbound transfer) and disclose my personal identifiable
information. “Personally identifiable information” means data and information
relating to Employee that is or can be identified, directly or indirectly, to
Employee including by reference to an identification number or to one or more
factors specific to Employee and includes, without limitation, information
related to employment activities, employment and family status, payroll and
other financial matters, health and medical benefits, security and insurance.
Company may provide clinics and medical service providers, insurance companies
or other service providers with Employee’s personal identifiable information.
Employee further agrees that, for purposes of security, Company may install
closed-circuit television (CCTV) around the Company’s buildings, inside the
Company buildings, in working areas (except in private locations such as
washrooms) and in other property controlled by Company; and that, Company may
monitor, record, store, process, transmit (including outbound transmission) and
disclose videos or information obtained from the CCTV.

9. Assignment. Neither Party may assign this Agreement without the prior written
consent of the other, except that the Company may assign the Agreement
including, but not limited to, the non-competition covenant in Paragraph 1(d),
to any entity acquiring all or substantially all of the assets or the business
of the Company in which Employee is primarily employed.

10. Waiver or Modification. Any waiver by the Company of a breach of any
provision of this Agreement shall not operate as, or be construed to be, a
waiver of any other breach of such provision of this Agreement. The failure of
the Company to insist on strict adherence to any term of this Agreement on one
or more occasions shall not be considered a waiver or deprive the Company of the
right thereafter to insist on strict adherence to that term or any other term of
this Agreement. Neither this Agreement nor any part of it may be waived, changed
or terminated orally, and any waiver, amendment or modification must be in
writing signed by Employee and the Company’s General Counsel.

11. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall, when executed, be deemed to be an original and all of which
shall be deemed to be one and the same instrument.

12. Choice of Law. The parties agree that this Agreement shall be deemed to have
been made and entered into in the Commonwealth of Pennsylvania and that the law
of Pennsylvania shall govern this Agreement, without regard to conflict of laws
principles. Jurisdiction and venue is exclusively limited in any proceeding by
the Company or Employee to enforce their rights hereunder to any state court
geographically located in Lehigh County, or any federal court located within the
United States District Court for the Eastern District of Pennsylvania. Employee
hereby waives any objections to the jurisdiction and venue of the state courts
in or for Pennsylvania or the federal courts within the United States District
Court for the Eastern District of Pennsylvania, including any objection to
personal jurisdiction, venue, and/or forum nonconveniens, in any proceeding by
the Company to enforce its rights hereunder filed in Pennsylvania or within the
United States District Court for the Eastern District of Pennsylvania. Employee
agrees not to object to any petition filed by the Company to remove an action
filed by Employee from a forum or court not located in Pennsylvania.



--------------------------------------------------------------------------------

13. Entire Agreement. This Agreement contains the entire understanding of the
Parties relating to the subject matter of this Agreement and merges, supersedes
and replaces all other such prior written or oral agreements, understandings or
arrangements relating to such subject matter. Employee acknowledges that in
entering into this Agreement, Employee does not rely and has not relied on any
statements or representations not contained in this Agreement.

14. Severability. Any term or provision of this Agreement that is determined to
be invalid or unenforceable by any court of competent jurisdiction in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction and such invalid or unenforceable provision shall be modified
by such court so that it is enforceable to the extent permitted by applicable
law.

15. Headings. The headings of any paragraphs in this Agreement are for reference
only and

shall not be used in construing the terms of this Agreement.

16. Disclosure of Obligations. Employee consents to the Company’s notification
to any third party of the existence of this Agreement.

17. Survival. The covenants, agreement, representations and warranties contained
in this Agreement shall survive the termination of Employee’s employment with
the Company at any time and for any reason. This Agreement shall be binding upon
Employee’s heirs, executors and administrators, and shall inure to the benefit
of the successors and assigns of the Company.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
Parties as of the first date written above.

 

VERSUM MATERIALS, INC.     EMPLOYEE By:         By:     Name:         Name:    
Title:         Date:     Date:         Employee Number:    



--------------------------------------------------------------------------------

ATTACHMENT

 

Invention       Patent/Application No.

Acknowledged By:    

Versum Materials, Inc.